Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel withdrawn claims 9 and 10, as they are drawn to a method that was withdrawn without traverse in the Response to the Restriction Requirement, dated 7/2/2021. See MPEP 1302.04.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method of increasing cryopreserved plant cell viability. As is discussed in the previous Office Action, elements of the claimed method our somewhat well-known in the prior art. However, as the Applicant has pointed out in the Applicant’s Response to the last Office Action, the prior art notes that plant cell cryopreservation can be unpredictable. Based upon the Applicant’s Arguments, and the narrowness of the claimed range, it is clear that the pretreatment step of adding plant cells to a 0.15 to 0.3 M sucrose solution (while in logarithmic growth phase), then applying this solution to a obviously optimizable parameter, considering the breadth of the range provided in the prior art and the noted unpredictability of cryopreserving plant cells. See MPEP 21440.05(III).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651